DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 232, 233, 235-239, and 320-323 are pending in this application.
Cancellation of claims 234 and 317-319 is acknowledged.
Addition of new claims 322 and 323 is acknowledged.

Claims 232, 233, 235-239, and 320-323 are examined.


Withdrawn Rejections
The rejection of claims 232-239 and 317-321 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of Applicant’s amendment filed 14 December 2021.
The rejection of claims 232-239 and 317-321 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment filed 14 December 2021.

Examiner’s Remarks
The Examiner notes the phrases “helping to maintain health in a subject” (claim 232) and “helping to maintain a healthy musculoskeletal system” (claim 234, Applicant’s previously elected species) have been deleted from the claims, and replaced with “delaying onset or delaying progression of frailty” (claim 232), “delaying onset or delaying progression of a frailty phenotype” (new claim 322), and “wherein the frailty phenotype is selected from the group consisting of: hair loss, dermatitis, kyphosis, grip strength, a gait disorder, hearing loss, cataracts, corneal opacity, eye discharge, vision loss, nasal discharge, age-related fat loss, and tremors” (new claim 323).  For purposes of examination, the term “frailty” will be given its broadest reasonable interpretation, i.e., including symptoms/conditions named in the instant claim set (e.g., claim 323) as well as other symptoms/conditions known to be associated with frailty.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 14 December 2021:
Claims 232, 235-239, 320, 322, and 323 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (“Greenberg”, US 2014/0056862).
Regarding claims 232, 322, and 323, Greenberg teaches nutritional compositions for maximizing muscle protein synthesis while minimizing catabolism of muscle proteins, which includes α-hydroxyisopcaproic acid and α-ketoglutarate (e.g., abstract).  The nutritional compositions may provide for retention of lean body mass, which helps to avoid loss of independence and functionality, as well as to improve quality of life especially in the elderly at risk of sarcopenia and frailty (id.).  While Greenberg does not specifically recite “delaying onset or delaying progression of frailty”, it is noted that, since Greenberg teaches the retention of lean body mass helps to avoid loss of functionality and improves quality of life in the elderly at risk of frailty, the skilled artisan would reasonably surmise such conditions (i.e., loss of lean body mass and functionality) to be associated with frailty, and thus would also reasonably expect the nutritional compositions would delay onset or progression of frailty itself, absent evidence otherwise.  The compositions may include additional ingredients such as vitamins (e.g., paragraph [0014], claim 27); specifically, vitamins such as Vitamin D may be included (e.g., paragraph [0106]). 
Greenberg does not exemplify a combination of α-ketoglutarate and vitamin D sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to help maintain a delay onset or progression of frailty with a composition comprising α-ketoglutarate and Vitamin D; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Greenberg 
Regarding claims 235 and 236, Greenberg teaches oral forms of the composition, including tablets (e.g., paragraphs [0106], [0108], [0109]).
Regarding claims 237 and 320, Greenberg teaches subjects include humans (e.g., paragraph [0047]).  Since only two choices of gender are available (i.e., male and female), the skilled artisan would easily envisage female as a choice of human, absent evidence otherwise.
Regarding claims 238 and 239, Greenberg teaches dosage amounts of α-ketoglutarate and other ingredients “per day” (e.g., paragraph [0093]).  Since dosage amounts are provided per day, the skilled artisan would readily envisage dosage in amounts typical for daily dosing, including once or twice daily.
Regarding claims 322 and 323, it is noted that, since Greenberg teaches maximizing muscle protein synthesis while minimizing catabolism of muscle proteins (e.g., abstract; claim 33), the skilled artisan would reasonably expect the compositions to help in maintaining the health of conditions affected by muscle protein synthesis, including kyphosis, grip strength, and mobility.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." See MPEP 2144.01.

Claims 232, 233, 235-239, and 320-323 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 232, 235-239, 320, 322, and 323 above, and further in view of Pierzynowski (US 2011/0039935).
The invention of Greenberg is delineated above (see paragraph 10, above).
Greenberg does not specifically teach α-ketoglutarate in the form of calcium AKG (claim 233) or in sustained form (claim 321).
However, Pierzynowski teaches that, in administering α-ketoglutarate, calcium AKG provides slowed uptake with longer lasting effect (e.g., paragraphs [0057], [0060). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed administer AKG as calcium for a sustained form; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said form of AKG provides the benefits of slowed uptake with longer lasting effect, as taught by Pierzynowski.


Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.  
Applicant argues Greenberg requires the presence of alpha-hydroxyisocaproic acid or alpha-hydroxycaproic acid (HICA), and the person of skill in the art would not have been motivated to remove alpha-HICA or alpha-hydroxyisocaproic acid from the nutritional composition.  This argument is not persuasive because the rejection does not require the removal of the alphahydroxy(iso)caproic acid component, as Applicant’s use 
Applicant also argues a person of skill in the seeking to optimize the nutritional compositions of Greenberg would have looked instead to remove AKG from the composition.  This argument is not persuasive because Greenberg specifically teaches the combination of alpha-hydroxyisocaproic acid and alpha-ketoglutarate (e.g., abstract; claim 1), and thus the skilled artisan would find it obvious to retain alpha-ketoglutarate in the nutritional composition of Greenberg, with a reasonable expectation of success.
Applicant also argues Greenberg teaches “a large number of possible combinations, all of which could not be reasonably tested within a practical experimental timeframe.”  This argument is not persuasive because, while the number of additional components is large (according to Applicant, “10 categories” and within the category of vitamins, 17 choices), it is still within the realm of routine experimentation (i.e., selecting one of ten categories, followed by one of 17 vitamins, is not impractical), such that the skilled artisan would arrive at the claimed combination by routine experimentation.  Furthermore, the selection of vitamin D from among the listed choices amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Applicant further argues the data provided in Applicant’s application “further confirms that the claimed compositions over Greenberg.”  Applicant argues the data demonstrates a composition comprising AKG and vitamin D decreases frailty scores in female mice 2 months after treatment, and that a composition comprising AKG and vitamin D3 has a statistically significant effect on frailty scores in female mice “as 
In response to Applicant’s arguments regarding the teachings of Pierzynowski, it is noted that Pierzynowski is in the same field of a pharmaceutical preparation or a food containing an alpha-AKG, demonstrating the improved properties of the calcium AKG form.  Therefore, the skilled artisan, looking to improve the properties of the AKG used in the composition of Greenberg, would look to the teachings of Pierzynowski and consider them relevant, and would be motivated to use calcium AKG in the composition of Greenberg, with a reasonable expectation of success.
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/B.S.F/Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611